DETAILED ACTION
This is in response to applicant's communication filed on 05/03/2022, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. US 10970577 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 10970577 B1
17661868
1. A method comprising: 

receiving, by one or more processors, an image including a graphical icon; 

identifying, by the one or more processors, a set of proposed regions of the image, at least one proposed region of the set of proposed regions containing the graphical icon; 

extracting a set of semantic features for each proposed region of the set of proposed regions; 

based on the set of semantic features of the set of proposed regions, identifying, by the one or more processors, a set of proposed icons corresponding to the graphical icon included in the image; and 

determining a match between the graphical icon and at least one proposed icon of the set of proposed icons, the determining of the match comprising performing a pairwise comparison of visually distinct aspects of the graphical icon, included in the image, and each proposed icon of the set of proposed icons that are identified based on the set of semantic features.

2. The method of claim 1, wherein identifying the set of proposed icons further comprises: projecting the set of semantic features into an n-dimensional metric space mapping a plurality of semantic features to a plurality of icons; determining a subset of icons, of the plurality of icons, within the n-dimensional metric space at a position corresponding to the set of semantic features proposed region including the graphical icon; and selecting at least a portion of the subset of icons for inclusion in the set of proposed icons.

3. The method of claim 2, wherein selecting the portion of the subset of icons for inclusion in the set of proposed icons further comprises: determining a first numerical representation of semantic features corresponding to the graphical icon within the n-dimensional metric space; determining a set of second numerical representations of semantic features of the subset of icons within the n-dimensional metric space; and identifying the portion of the subset of icons for inclusion in the set of proposed icons based on a comparison of the first numerical representation and the set of second numerical representations.

4. The method of claim 3, wherein comparing the first numerical representation and the set of second numerical representations further comprises: identifying a distance threshold for the set of proposed icons, the distance threshold representing a maximum difference between the first numerical representation and the set of second numerical representations; and selecting icons of the subset of icons associated with a distance below the distance threshold, the selected icons being included in the set of proposed icons.

5. The method of claim 1, wherein determining the match between the graphical icon and the at least one proposed icon further comprises: verifying the match between the graphical icon and the at least one proposed icon by generating a confidence score based on matches for one or more of geometric transformations, complementary feature embedding, and textual similarities among the graphical icon and the at least one proposed icon.

6. The method of claim 1, wherein determining the match between the graphical icon and the at least one proposed icon further comprises: determining similarities of semantic features of the graphical icon and the set of proposed icons; and based on the similarities of semantic features, identifying a positive pair between the graphical icon and the at least one proposed icon.

7. The method of claim 1, wherein the set of proposed icons is a first set of proposed icons, the method further comprising: determining negative pairs for the graphical icon and each proposed icon of the first set of proposed icons; generating a request for a second set of proposed icons by expanding the first set of proposed icons from a first number of icons to a second number of icons; and determining the match between the graphical icon and the at least one proposed icon by determining a positive pair from comparison of the graphical icon and the at least one proposed icon within the second set of proposed icons.
1. A method comprising: 

identifying, by one or more processors, at least one region of interest of an image that depicts a graphical icon; 

based on one or more features of the region of interest, identifying, by the one or more processors, a set of target icons corresponding to the graphical icon; and 

performing a pairwise comparison of visually distinct aspects of the graphical icon depicted in the image, and each target icon of the set of target icons that are identified based on the one or more features of the region of interest; and 

determining a match between the graphical icon and at least one target icon as a result of performing the pairwise comparison (see claim 1 of US 10970577 B1).

2. The method of claim 1, further comprising: determining one or more negative pairs for the graphical icon and each of a first set of the target icons; and wherein determining the match between the graphical icon and the at least one target icon comprises determining a positive pair from a comparison of the graphical icon and the at least one target icon within a second set of target icons generated based on the first set of target icons (see claim 6 of US 10970577 B1).

3. The method of claim 2, further comprising expanding the first set of target icons from a first number to a second number of target icons to generate the second set of target icons (see claim 7 of US 10970577 B1).

4. The method of claim 1, further comprising: projecting a set of semantic features into an n-dimensional metric space mapping a plurality of semantic features to a plurality of icons; determining a subset of icons, of the plurality of icons, within the n- dimensional metric space at a position corresponding to the set of semantic features; and selecting at least a portion of the subset of icons as the target icons for inclusion in the pairwise comparison (see claim 2 of US 10970577 B1).

5. The method of claim 4, wherein selecting the portion further comprises: determining a first numerical representation of semantic features corresponding to the graphical icon within the n-dimensional metric space; determining a set of second numerical representations of semantic features of the subset of icons within the n-dimensional metric space; and identifying the portion of the subset of icons for inclusion in the set of target icons based on a comparison of the first numerical representation and the set of second numerical representations (see claim 3 of US 10970577 B1).

6. The method of claim 5, wherein comparing the first numerical representation and the set of second numerical representations comprises: identifying a distance threshold for the set of target icons, the distance threshold representing a maximum difference between the first numerical representation and the set of second numerical representations; and selecting icons of the subset of icons associated with a distance below the distance threshold, the selected icons being included in the set of target icons (see claim 4 of US 10970577 B1).

7. The method of claim 1, further comprising: verifying the match by generating a confidence score based on matches for one or more of geometric transformations, complementary feature embedding, or textual similarities between the graphical icon and the at least one target icon (see claim 5 of US 10970577 B1).

8. The method of claim 1, further comprising: identifying a positive pair between the graphical icon and the at least one target icon, the match being determined in response to identifying the positive pair (see claim 6 of US 10970577 B1).


Regarding claim 9-16, the scope and content of the claim recite a system for performing the method of claim 1-8, therefore, being addressed as in claim 1-8 above.

Regarding claim 17-20, the scope and content of the claim recite a non-transitory processor readable medium for performing the method of claim 1-4, therefore, being addressed as in claim 1-4. 

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-7 of U.S. Patent No. US 11348328 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11348328 B2
17661868
1. A method comprising: 

receiving, by one or more processors, an image including a graphical element; determining negative pairs for the graphical element and a first set of graphical elements; 

generating a request for a second set of graphical elements by expanding the first set of graphical elements from a first number of graphical elements to a second number of graphical elements; and 

determining a match between the graphical element and at least one graphical element by determining a positive pair from comparison of the graphical element and the at least one graphical element within the second set of graphical elements.

2. The method of claim 1, wherein the graphical element includes a graphical icon, further comprising: identifying a set of proposed regions of the image, at least one proposed region of the set of proposed regions containing the graphical icon; extracting a set of semantic features for each proposed region of the set of proposed regions; based on the set of semantic features of the set of proposed regions, identifying a set of proposed icons corresponding to the graphical icon included in the image.

4. The method of claim 2, wherein identifying the set of proposed icons further comprises: projecting the set of semantic features into an n-dimensional metric space mapping a plurality of semantic features to a plurality of icons; determining a subset of icons, of the plurality of icons, within the n-dimensional metric space at a position corresponding to the set of semantic features; and selecting at least a portion of the subset of icons for inclusion in the set of proposed icons.

5. The method of claim 4, wherein selecting the portion of the subset of icons for inclusion in the set of proposed icons further comprises: determining a first numerical representation of semantic features corresponding to the graphical icon within the n-dimensional metric space; determining a set of second numerical representations of semantic features of the subset of icons within the n-dimensional metric space; and identifying the portion of the subset of icons for inclusion in the set of proposed icons based on a comparison of the first numerical representation and the set of second numerical representations.

6. The method of claim 5, wherein comparing the first numerical representation and the set of second numerical representations comprises: identifying a distance threshold for the set of proposed icons, the distance threshold representing a maximum difference between the first numerical representation and the set of second numerical representations; and selecting icons of the subset of icons associated with a distance below the distance threshold, the selected icons being included in the set of proposed icons.

7. The method of claim 1, wherein determining the match comprises: verifying the match between the graphical element and the at least one graphical element by generating a confidence score based on matches for one or more of geometric transformations, complementary feature embedding, and textual similarities among the graphical element and the at least one graphical element.
1. A method comprising: 

identifying, by one or more processors, at least one region of interest of an image that depicts a graphical icon; based on one or more features of the region of interest, identifying, by the one or more processors, a set of target icons corresponding to the graphical icon; and 

performing a pairwise comparison of visually distinct aspects of the graphical icon depicted in the image, and each target icon of the set of target icons that are identified based on the one or more features of the region of interest; and 

determining a match between the graphical icon and at least one target icon as a result of performing the pairwise comparison (see claim 1 of US 11348328 B2).

2. The method of claim 1, further comprising: determining one or more negative pairs for the graphical icon and each of a first set of the target icons; and wherein determining the match between the graphical icon and the at least one target icon comprises determining a positive pair from a comparison of the graphical icon and the at least one target icon within a second set of target icons generated based on the first set of target icons (see claim 1 of US 11348328 B2).

3. The method of claim 2, further comprising expanding the first set of target icons from a first number to a second number of target icons to generate the second set of target icons (see claim 1 of US 11348328 B2).

4. The method of claim 1, further comprising: projecting a set of semantic features into an n-dimensional metric space mapping a plurality of semantic features to a plurality of icons; determining a subset of icons, of the plurality of icons, within the n- dimensional metric space at a position corresponding to the set of semantic features; and selecting at least a portion of the subset of icons as the target icons for inclusion in the pairwise comparison (see claim 4 US 11348328 B2).

5. The method of claim 4, wherein selecting the portion further comprises: determining a first numerical representation of semantic features corresponding to the graphical icon within the n-dimensional metric space; determining a set of second numerical representations of semantic features of the subset of icons within the n-dimensional metric space; and identifying the portion of the subset of icons for inclusion in the set of target icons based on a comparison of the first numerical representation and the set of second numerical representations (see claim 5 of US 11348328 B2).

6. The method of claim 5, wherein comparing the first numerical representation and the set of second numerical representations comprises: identifying a distance threshold for the set of target icons, the distance threshold representing a maximum difference between the first numerical representation and the set of second numerical representations; and selecting icons of the subset of icons associated with a distance below the distance threshold, the selected icons being included in the set of target icons (see claim 6 of US 11348328 B2).

7. The method of claim 1, further comprising: verifying the match by generating a confidence score based on matches for one or more of geometric transformations, complementary feature embedding, or textual similarities between the graphical icon and the at least one target icon (see claim 7 of US 11348328 B2).

8. The method of claim 1, further comprising: identifying a positive pair between the graphical icon and the at least one target icon, the match being determined in response to identifying the positive pair (see claim 1 US 11348328 B2).


Regarding claim 9-16, the scope and content of the claim recite a system for performing the method of claim 1-8, therefore, being addressed as in claim 1-8 above.

Regarding claim 17-20, the scope and content of the claim recites a non-transitory processor readable medium for performing the method of claim 1-4, therefore, being addressed as in claim 1-4. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643